DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “said first magnet” but fails to provide antecedent basis for “said first magnet.”
Claim 25 recites “said available space” but fails to provide antecedent basis for “said available space.” The examiner believes the claim should depend upon claim 8 instead which does recite “an available space.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “the snapping mechanism comprises magnets” but the specification only has one paragraph describing such a mechanism [¶105]. The paragraph recites: “The battery section may be secured by snapping or locking means thus fixating decoration and batter covers 90, 100. The decoration and battery covers 90, 100 may be construed as a cover system.” Nowhere in the specification does it lead to a recitation of the mechanism comprising magnets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15-16, 18, 20, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al (US20070191673, hereinafter “Ball”).
Regarding claim 1, Ball teaches a hearing aid for placement on head of a user (abstract, hearing aid device) comprising:
a first part (Fig. 5, audio processor) comprising:
an acoustic input transducer configured to convert ambient sound picked up at the ear of the user to an electric signal,
a signal processor configured to process the electric signal according to specifications of user into a processed electric signal, and
an output transducer configured to convert the processed electric signal into a transmission signal (¶32, audio processor comprises of a microphone to pick up external sounds, processes the sound [¶93], and converts it to a signal to be transmitted); and
a second part (Fig. 5, receiver coils with transducer) comprising:
a first housing including,
a receiver configured to receive the transmission signal, and
a first magnet which is surrounded by a reception coil in said receiver (Fig. 1A, bottom housing portion comprising of a magnet and coils in receiver housing),
a second housing including,
a transducer configured to convert the transmission signal into an output signal which is provided to the user (Fig. 1A, upper housing comprising of a transducer for outputting a signal for the user); and
two flanges extending away from the second housing, the two flanges located at substantially opposite sides of the second housing, where the two flanges are configured to fixate the second part to 
Regarding claim 2, Ball teaches wherein the transducer includes a vibrator configured to generate a mechanical vibration based on the transmission signal and the output signal includes the mechanical vibration (¶6, transducer produces vibrational forces), or the transducer includes a cochlea implant driver configured to generate an electronic stimulation based on the transmission signal and the output signal includes the electronic stimulation.
Regarding claim 3, Ball teaches wherein the two flanges are shaped as a beam configured to be tightened against the second part and towards the skull bone of the user by the means of bone engaging screws (¶102, Fig. 1A, the ears can be considered to be in a beam shape and screws are used attach to the skull).
Regarding claim 4, Ball teaches wherein the beam is tightening towards the temporal bone of the user (¶6, mounted to a temporal bone).
Regarding claim 5, Ball teaches wherein the beam is tightening towards the mastoid part of the temporal bone of the user (¶18, mounted to a mastoid part of the temporal bone).
Regarding claim 6, Ball teaches wherein the first housing and the second housing are connected by a flexible part, wherein the flexible part comprises wiring for transferring the transmission signal to the transducer (¶103, transducer part and the receiver part can be connected via wires for strain relief).
Regarding claim 15, Ball teaches wherein said second part comprises a casing of a magnetic or paramagnetic material (Fig. 5, implanted part comprises of a housing with magnet).
Regarding claim 16, Ball teaches wherein said first magnet is positioned in said casing to apply an attractive force between said first and second parts (Fig. 5, implanted part and external part are coupled using magnets [¶106]).
Regarding claim 18, Ball teaches wherein said second part is located on surface of a skull bone of the user (Fig. 4, implanted part is on a surface of the skull).
Regarding claim 20, Ball teaches wherein said second part comprises a vibrator configured to engage with the skull bone of user and mechanically vibrate the skull bone, wherein the vibrator is configured to provide said output signal as mechanical vibrations stimulating a cochlea of the user (¶6, 82, vibratory forces are used).
Regarding claim 26, Ball teaches wherein an anchor configured to fixate said second part under the skin to skull bone of the user (¶45, implanted part can be implanted under the skin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US20070191673, hereinafter “Ball”) in view of Tada (US20130004003).
Regarding claim 7, Ball teaches wherein said first part further comprises a housing and a cover system facing away from the user (Fig. 5, external audio processor has a housing and cover facing away from the user).
Ball fails to explicitly teach and said cover system comprises a first section adapted to cover a second magnet, and a second section adapted to cover a battery of said housing, said first and second sections locking on to said housing and with one another, and wherein said second section is secured by at least a snapping mechanism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing aid system (as taught by Ball) with the cover system (as taught by Tada). The rationale to do so is to improve the cover system by allowing one cover system to work for both the magnet cover as well as the battery cover (Tada, ¶12).
Regarding claim 10, Ball in view of Tada teaches wherein said second section is shaped to fit over the entire battery (Tada, Fig. 5, cover housing covers the entire battery).
Regarding claim 11, Ball in view of Tada teaches wherein said first section comprises at least two prongs, and said second section is configured to engage with said prongs (Tada, ¶45, Fig. 7, levers 16 engage with battery when system is closed).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US20070191673, hereinafter “Ball”) in view of Tada (US20130004003) in further view of Chandramohan et al (US20170094399, hereinafter “Chandramohan”).
Regarding claim 9, Ball in view of Tada fail to explicitly teach wherein the snapping mechanism comprises magnets.
Chandramohan teaches wherein the snapping mechanism comprises magnets (¶8, magnetic attraction is used to close a cover system).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US20070191673, hereinafter “Ball”) in view of Andersson et al (US20140233765, hereinafter “Andersson”).
Regarding claim 12, Ball fails to explicitly teach wherein said first part further comprises a skin-engaging surface with friction elements.
Andersson teaches wherein said first part further comprises a skin-engaging surface with friction elements (¶49, adhesive layer can be used between the external part and the user’s skin to augment the magnetic force [adhesive being considered a frictional element]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnetic holding means (as taught by Ball) with the adhesive means (as taught by Andersson). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of using adhesive means to augment magnetic means of holding a hearing aid against a user’s head (Andersson, ¶49).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US20070191673, hereinafter “Ball”) in view of Hakansson (US20090209806).
Regarding claim 17, Ball fails to explicitly teach wherein said second part is located in a recess in a skull bone of the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable hearing aid system (as taught by Ball) such that the implanted portion is within a recess of a skull (as taught by Hakansson). The rationale to do so is to use a known technique to improve similar devices in the same way to achieve better sensitivity and therefore better audio reproduction (Hakansson, ¶21).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US20070191673, hereinafter “Ball”) in view of Gustafsson et al (US20180160241, hereinafter “Gustafsson”).
Regarding claim 19, Ball fails to explicitly teach wherein said second part comprises an electrode configured to insert in a cochlea of the user and to provide said output signal as an electric stimulus of a cochlea of the user.
Gustafsson teaches wherein said second part comprises an electrode configured to insert in a cochlea of the user and to provide said output signal as an electric stimulus of a cochlea of the user (¶37, electrodes can be used to stimulate the cochlea by using and converting the output signal from the external part of the hearing aid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibratory mechanism (as taught by Ball) for the electrical stimulation mechanism (as taught by Gustafsson). The rationale to do so is to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to achieve various stimulation mechanisms for stimulating the cochlea of the user.

21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US20070191673, hereinafter “Ball”) in view of Pedersen et al (US20150124976, hereinafter “Pedersen”).
Regarding claim 21, Ball fails to explicitly teach wherein said first part further comprises an antenna, said antenna being configured to receive and transmit wireless signals from and to a second hearing aid and/or an accessory device, said accessory device being for at least one of said hearing aid and said second hearing aid.
Pedersen teaches wherein said first part further comprises an antenna, said antenna being configured to receive and transmit wireless signals from and to a second hearing aid and/or an accessory device, said accessory device being for at least one of said hearing aid and said second hearing aid (¶16, antenna for receiving and transmitting wireless signals to and from the hearing aid to another hearing aid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of wireless communication (as taught by Pedersen) to improve the hearing aid device (as taught by Ball). The rationale to do so is to use a known technique to a known device in the same way to provide a robust and flexible system while also optimizing power consumption and audio quality (Pedersen, abstract).
Regarding claim 22, Ball in view of Pedersen teaches wherein said wireless signal comprises at least in part an audio signal, and said audio signal is mixed into said transmission signal (Pedersen, ¶18, audio signals are exchanged between both binaural hearing aids).
Regarding claim 23, Ball in view of Pedersen teaches wherein said wireless signal comprises a carrier frequency is selected from the ranges consisting of 1 to 10 GHz, 2 to 9 GHz or 3 to 8 GHz, 1 to 3 GHz, 3 to 6 GHz, and 6 to 10 GHz (Pedersen, ¶30, carrier frequencies below 70 GHz [e.g. 2.4 GHz and 5.8 GHz range]).
Regarding claim 24, Ball in view of Pedersen teaches wherein placement of said second part in the skull bone of user is provided at a non-functional ear of said user, and said output signal is communicated to other ear of said user (Pedersen, Fig. 4, binaural hearing aid means hearing aids provided at both ears wherein the output signal is communicated to the other ear).

Allowable Subject Matter
Claims 8, 13-14, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any and all of the above rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/QIN ZHU/Primary Examiner, Art Unit 2651